IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                    §
PETITION OF LERON B.                    § No. 359, 2020
WILLIAMS FOR WRIT OF                    §
PROHIBITION                             §


                         Submitted: November 24, 2020
                         Decided:   December 4, 2020

                                      ORDER

      It appears to the Court that, on November 5, 2020, the Clerk issued a notice, by

certified mail, directing the petitioner, LeRon B. Williams, to show cause why his

petition for a writ of prohibition to the Justice of the Peace Court should not be

dismissed under Supreme Court Rule 43(b)(vi) because he did not first present his

petition to the Superior Court. Postal records show that Williams received the notice

to show cause before November 12, 2020. A timely response to the notice to show

cause was due on or before November 23, 2020. To date, Williams has not responded

to the notice to show cause. Dismissal of this action is therefore deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Gary F. Traynor
                                            Justice